      Case: 1:18-cr-00759-CAB Doc #: 41 Filed: 06/21/19 1 of 7. PageID #: 232




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


                                              )
UNITED STATES OF AMERICA                      )       CASE No. 1:18-CR-759
                                              )
                       Plaintiff,             )       JUDGE Christopher A. Boyko
                                              )
vs.                                           )
                                              )       DEFENDANT ABDELJAWAD EWAIS’
KHALIL EWAIS, et al.                          )       MOTION FOR BILL OF
                                              )       PARTICULARS
                       Defendants.            )
                                              )

       Now comes Defendant Abdeljawad Ewais (hereinafter Defendant or AJ Ewais), through

counsel, and respectfully requests that this Honorable Court direct the prosecution to file a bill of

particulars. This motion is filed pursuant to Fed.R.Crim.P. 7(f).

       Defendant requests that the government provide the specific amounts of rental income

which were omitted or unreported by Defendant, for each taxable year and each rental property

chargeable against Defendant.

       As an initial matter, Defendant asks that the Court grant leave to file this motion.

Fed.R.Crim.P. 7(f) provides that such a motion may be filed “before or within 14 days after

arraignment or at a later time if the court permits.” Defendant seeks leave of the Court because

the parties have attempted to resolve the matter at issue through negotiation and the discovery

process, but Defendant still does not have the particulars on rental income and properties. Given
        Case: 1:18-cr-00759-CAB Doc #: 41 Filed: 06/21/19 2 of 7. PageID #: 233



the impending trial date of July 22, 2019, Defendant cannot defend himself, as further set forth

herein, without knowing what false statements were made, on what tax returns.

         With trial approaching, if the Court grants leave to consider this motion, it is respectfully

requested that the government be ordered to file the requested bill of particulars within fourteen

(14) days of the Court’s order.

   I.       THE INDICTMENT AND STATE OF DISCOVERY
         Defendant was indicted on December 19, 2018, jointly with his brother, Khalil Ewais.

The indictment spans 20 pages, with a half-page involving Defendant. AJ Ewais is charged with

violations of 26 U.S.C. § 7206(1): Making and Subscribing False Income Tax Returns, and the

indictment alleges in Counts 10-14 that Defendant filed federal tax returns that he did not believe

to be “true and correct as to every material matter” in that each return “understated his total

income (on line 22) by failing to report income … from rental income.” The indictment,

undoubtedly a “bare bones indictment” as it relates to Defendant, simply alleges for each count,

a taxable year and an apparent filing date for each tax return.

         The government has provided a voluminous amount of discovery, in four discs

comprising hundreds of MBs of data (and a fifth with notation of arrests). In response to defense

requests for tax computations (in what respects are Defendant’s tax returns materially false?), the

government has taken various positions, none of which provided Defendant with the information

needed to prepare an effective defense. In fairness, and without involving the Court in the details

of plea negotiations, the U.S. Attorney’s Office has provided tax loss figures attendant to certain

outcomes, i.e., a plea to a particular count prior to trial; an open plea allowing the parties to argue

tax loss at sentencing; and at sentencing following a trial conviction. But when asked for the tax

computations underlying the respective “tax loss” figures, the specific understatements of rental

income and on which properties, those figures have not been provided.

                                                   2
      Case: 1:18-cr-00759-CAB Doc #: 41 Filed: 06/21/19 3 of 7. PageID #: 234



         The government has alleged that the tax computations are a matter for sentencing, and

not trial. They have also stated that the evidence relating to false statements regarding rental

income can be found within the voluminous discovery: that the evidence consists of canceled

checks, receipts, bank deposits, and also, tenant interviews (which will be treated as Jencks

material and released at trial in connection with each tenant’s testimony). This position leaves

defendant parsing through voluminous evidence to guess which pieces of evidence will be used

at trial to establish a key element of the charges (material false statements). Moreover, the

position that some evidence relating to this key element will come from witness testimony

treated as Jencks material and released at or immediately before trial leaves Defendant learning

what he is charged with as the trial unfolds.

         The government at one point offered defense counsel an opportunity to meet with case

agent(s), purportedly to discuss the structure and composition of the government’s case. That

meeting never took place over the government’s concerns about confidentiality of any

information provided.

         Six months have passed since Defendant was indicted and arrested. Trial is set to begin

in approximately one month, and Defendant does not have what he needs to prepare an effective

defense.

   II.      THEOFFENSES CHARGED
         A violation of 26 U.S.C. § 7206(1) requires proof beyond a reasonable doubt that

Defendant made or subscribed a federal income tax return, that was false as to a material matter,

and that Defendant signed the return willfully and knowing it was false as to a material matter.

United States v. Barrow, 118 F.3d 482, 493 (6th Cir. 1997). United States v. Armstrong, 2016

US Dist. LEXIS 141192 (E.D. Tenn. 2016); United States v. Pirro, 212 F.3d 86 (2d Cir. 2000).



                                                 3
      Case: 1:18-cr-00759-CAB Doc #: 41 Filed: 06/21/19 4 of 7. PageID #: 235



          False statements are material if they impact the ability of the Internal Revenue Service to

ascertain the accuracy of a tax return. United States v. Barrow, at 493-94.

          Defendant is entitled to know what particular false statements he is alleged to have made

regarding rental income on the tax returns on which he has been indicted.

   III.      LAW AND ARGUMENT
          The purpose of a bill of particulars is to 1) ensure that the defendant understands the

nature of the charges against him to enable him to prepare for trial; 2) avoid or minimize the

danger of unfair surprise at trial; and 3) enable the defendant to plead double jeopardy if he is

later charged with the same crime. United States v. Salisbury, 983 F.2d 1369, 1375 (6th Cir.

1993); United States v. Birmley, 529 F.2d 103, 108 (6th Cir. 1976). The decision to order a bill

of particulars is committed to the sound discretion of the trial court. Id. The appropriate test in

ruling on a motion for a bill of particulars is whether providing the requested details is necessary

to the preparation of the defense and avoidance of prejudicial surprise. United States v.

Mohammad, 2012 U.S. Dist. LEXIS (N.D. Ohio 2012), citing United States v. Musick, 291 Fed.

App’x 706, 724 (6th Cir. 2008). A bill of particulars is “intended to give the defendant only the

minimum amount of information necessary to permit the defendant to conduct his own

investigation.” United States v. Ogbazion, 2016 U.S. Dist. LEXIS 143358 (S.D. Ohio 2016),

citing United States v. Smith, 776 F.2d 1104, 1111 (3d Cir. 1985).

          In United States v. McQuarrie, 2018 U.S. Dist. LEXIS, 2018 WL 372702 (E.D. Mich.

2018), the court granted in part bills of particulars to three defendants. The court noted “the

Government does not necessarily fulfill its obligation of providing fair notice of the charges

‘merely by providing mountains of documents to defense counsel.’” McQuarrie, at *15, citing

United States v. Bortkovsky, 820 F.2d 572, 575 (2d Cir. 1987). The court further noted that bills

of particular are often necessary to “clarify the alleged date and location of certain charged

                                                    4
      Case: 1:18-cr-00759-CAB Doc #: 41 Filed: 06/21/19 5 of 7. PageID #: 236



actions,” and to provide other details necessary to prepare a defense. McQuarrie, at *16,

citations omitted.

       In United States v. Ingersoll, 2014 U.S. Dist. LEXIS 149831, 2014 WL 5420222 (E.D.

Mich 2014), a case involving fraud and criminal tax charges, the court ordered the government to

provide a bill of particulars within 21 days of the court’s order. While the court observed that

one defendant was not entitled to a bill of particulars as a matter of right, where the superseding

indictment was “generic and lacks factual specificity,” the court exercised its discretion and

ordered a bill of particulars as to “the computation and calculation of the specific items of

income comprising [defendant’s] actual taxable income and their source,” and “the dates,

amount, character, and source of the income allegedly received but not reported.” Ingersoll, at

*16-7, *38-9.

       The failure to provide specific tax computations is surprising in at least two respects. For

one, the government has the computations at hand. In all likelihood, they were attached as a

schedule or appendix to the Special Agent’s Report (SAR) which was submitted to the

Department of Justice, Tax Division, to obtain authorization to file Title 26 criminal charges.

They were likely presented to the grand jury as evidence of materiality in obtaining the

indictment in this case. It can be expected that at trial of this case, the IRS-CI case agent, or an

experienced revenue agent, will present the computations to the jury as part of the government’s

case-in-chief ((which may in its own right make the computations discoverable under

Fed.R.Crim.P. 16(a)(1)(E)(ii)). The government should not be permitted to charge the

Defendant with making material false statements on his federal tax returns but then fail to reveal

in advance of trial the evidence that establishes materiality.




                                                  5
      Case: 1:18-cr-00759-CAB Doc #: 41 Filed: 06/21/19 6 of 7. PageID #: 237



         Yet another reason why specific rental incomes for specific properties should be

disclosed is implicated by United States v. Duncan, 850 F.2d 1104, 1113 (6th Cir. 1988). The

jury may be required to agree unanimously on particular underreporting of rental incomes for

specific properties.

         The second aspect of this matter is that without the computations, Defendant is at a

standstill in preparing his defense. If defendant had the tax computations with gross rental

incomes by property, he could at a minimum have an investigator interview the tenants to

determine the extent to which they dealt with AJ Ewais. Defendant may also have evidence of

unclaimed expenses (such as taxes, utilities, contractor payments, etc.) on specific properties

which will mitigate alleged tax losses. Computations are needed so that an accountant hired by

the defense can prepare alternative computations (even if defense computations are not admitted

at trial, they would certainly be submitted if the case proceeds to sentencing).

   IV.      CONCLUSION
         For all the reasons set forth herein, Defendant asks this Honorable Court to direct the

government to provide a bill of particulars specifying that amounts of rental income on specific

properties that were allegedly not reported on Defendant’s tax returns for the taxable years in

issue. Given the scheduled trial date of July 22, 2019, if the Court favorable considers this

motion, the Court is asked to direct the government to file its bill of particulars within 14 days of

the Court’s order.

                                                       Respectfully submitted:

                                                       /s/ James V. Moroney
                                                       James V. Moroney (0019064)
                                                       17510 Brandywine Drive
                                                       Strongsville, Ohio 44136
                                                       Tel: (440) 554-9266
                                                       Email: jvmoroney2@yahoo.com
                                                       Counsel for Defendant Abdeljawad Ewais
                                                  6
      Case: 1:18-cr-00759-CAB Doc #: 41 Filed: 06/21/19 7 of 7. PageID #: 238




                                 CERTIFICATE OF SERVICE
        I hereby certify that on June 21, 2019, a copy of the foregoing Defendant’s Motion for
Bill of Particulars was electronically filed. Notice of this filing will be sent to all registered
parties by operation of the Court’s electronic filing system and all parties may access this filing
through the Court’s system to the following:


                                                      /s/ James V. Moroney
                                                      James V. Moroney
                                                      Counsel for Defendant
                                                      Abdeljawad Ewais




                                                  7
